[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION OBJECTION TO CLAIM FOR JURY LIST MOTIONNO. 143
On January 10, 1996, the plaintiff filed a revised complaint. On May 3, 1996, the defendant filed an answer to the revised complaint. On December 23, 1996, the defendant filed a claim for a jury trial. CT Page 1000
General Statutes § 52-215 provides in pertinent part: "When . . . an CD, issue of fact is joined, the case may, within ten days after such issue of fact is joined entered in the docket as a jury case upon the request of either party made to the clerk . . . ." The Connecticut Supreme Court has stated that "[i]t is well settled that a claim for a jury trial must be filed no later than ten days after the pleadings have been closed." Masto v. Board of Education, 200 Conn. 482, 488, 511 A.2d 344
(1986).
In the present case, the pleadings were closed on May 3, 1996. Thus, the defendant's claim for the jury list on December 23, 1996 was beyond the permitted period. Although it is within the court's discretion to order the case onto the jury docket, the court finds no good reason to do so because this case has already been exempted from the dormancy list on at least two occasions. Therefore, the court grants the defendant's objection to plaintiff's claim to the jury trial list.
Leheny, J.